MOORE, Circuit Judge,
dissenting.
I agree with the majority that the Government’s evidence was sufficient to support the conviction, that trial procedures did not violate Sheila Carpenter’s Sixth Amendment right to confront the witnesses against her, and that the Government is entitled to the forfeiture it seeks. I also agree with the majority that Captain Lawson’s affidavit did not provide probable cause for a search warrant. However, because I would go further and hold that the officers were not entitled to a “good faith” exception based on United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984), I respectfully dissent. Specifically, I would hold that Captain Lawson’s affidavit was “so lacking in indi-cia of probable cause as to render official belief in its existence entirely unreasonable.” Id. at 923, 104 S.Ct. 3405 (quotation omitted).
The majority here suggests that although the evidence linking the marijuana plants to the defendants’ residence was weak, it was not so weak that a reasonably trained officer would doubt that it constituted probable cause. The evidence supporting the search warrant consisted of two lone facts: marijuana plants were growing “near” the residence, and there was a road between the residence and the marijuana plants. This description, however, is utterly lacking in the particularized information necessary to support a finding of probable cause. Indeed, it could *629justify a search of every house in a neighborhood if one neighbor were found with contraband in his or her garden. This is hardly the compelling nexus that the Fourth Amendment requires.
I also do not believe that the officers’ rebanee on an invabd search warrant can be saved by the fact that the officers knew other information — not included in the affidavit supporting the warrant — that, in their opinion, would justify probable cause. The majority borrows a rule from the Eighth Circuit’s decision in United States v. Johnson, 78 F.3d 1258 (8th Cir.1996), according to which courts should consider information known to the officers but “not presented to the issuing judge,” id. at 1263. This rule undermines the very purpose of the warrant requirement, as it enables law enforcement officials to bypass the judiciary altogether. Moreover, the majority’s rebanee on the Supreme Court’s consideration in Anderson v. Creighton, 483 U.S. 635, 641, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987), of “the information possessed by the searching officials” is unconvincing. Such an inquiry makes far more sense in Anderson’s context of qualified immunity and a warrantless search, id. at 640-41, 107 S.Ct. 3034, which depend in large part on the individual officer’s actions and habihty, than in the present context of a search based on a warrant, for which there is a constitutional requirement that police make their case to a judge before intruding on a citizen’s privacy. I am not at all convinced that the police officers’ knowledge of additional facts that they could have presented to the court demonstrates a good faith reliance on the warrant. To my mind, their additional knowledge shows their awareness of the warrant’s deficiencies. For these reasons, I respectfully dissent.